DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 17-27 and 29-34 are pending in the application. Claims 32-34 have been newly added. No newly canceled claims presented. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to the examiner what applicant is referring to as “wherein the at least one surface of the intersecting buckling walls comprises all surfaces of the intersecting buckling walls”. Claims will be examined as best understood.  

Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 21-27 and 29-34   is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2010/0227091A1 hereinafter referred to as P1 (Pearce). P1 discloses a cushion 100, comprising: a cushioning element 106 comprising an elastomeric material forming a plurality of intersecting buckling walls defining a plurality of hollow columns in an expanded form, wherein the elastomeric material comprises an elastomeric polymer and a plasticizer (see paragraph 0051); and a coating material (see paragraph 0060) over at least one surface of the intersecting buckling walls. However does not disclose the coating material comprising stearic acid, a metal stearate, propylene glycol, and triethanolamine.
Applicant’s disclosed prior art discloses the use of RuberZol RA 137 (paragraph 0040) as an anti-tack coating which contains stearic acid, a metal stearate, propylene glycol, and triethanolamine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize RuberZol RA 137 to replace the anti-tack agent as disclosed by P1. Such a simple substitution would require ordinary skill in the art and would perform the same function as serving as an anti-tack coating. 
Re-Claim 2
P1 as modified above discloses the claimed invention except for wherein a ratio of a mass of the coating material to a mass of the elastomeric material is from about 0.1:100 to about 3.0:100. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a coating with a ratio of a mass of the coating material to a mass of the elastomeric material is from about 0.1:100 to about 3.0:100, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re-Claim 3
P1 as modified above discloses the claimed invention except for wherein a ratio of a mass of the coating material to a mass of the elastomeric material is about 0.7:100. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a coating with a ratio of a mass of the coating material to a mass of the elastomeric material is about 0.7:100, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re-Claim 21
P1 as modified above discloses: 
a cushion 100, 200, comprising: a cushioning element (see fig. 1B, 2B) comprising an elastomeric material comprising an elastomeric polymer and a plasticizer comprising oil, the elastomeric material forming a plurality of intersecting buckling walls, the cushioning element having an expanded state in which the plurality of intersecting buckling walls define a plurality of hollow columns and a compressed state in which surfaces of the intersecting buckling walls contact each other; and  a coating composition comprising a blend of fatty acids and magnesium stearate, the coating composition provide over the surfaces of the intersecting buckling walls to hinder adhesions of the surfaces that contact each other when the cushioning element is in the compressed state. 
Re-Claim 22
P1 as modified above discloses the claimed invention except for wherein a ratio of a mass of the coating material to a mass of the elastomeric material is from about 0.1:100 to about 3.0:100. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a coating with a ratio of a mass of the coating material to a mass of the elastomeric material is from about 0.1:100 to about 3.0:100, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re-Claim 23
P1 as modified above discloses the claimed invention except for wherein a ratio of a mass of the coating material to a mass of the elastomeric material is about 0.7:100. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a coating with a ratio of a mass of the coating material to a mass of the elastomeric material is about 0.7:100, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re-Claim 24
P1 as modified above discloses, 
at least one layer of foam 108, 105, 110 superimposed with the cushioning element.
Re-Claim 25
P1 as modified above discloses, 
wherein the at least one layer of foam comprises a bottom layer 105, 108, 110 of foam beneath a bottom surface of the cushioning element.
Re-Claim 26
P1 as modified above discloses, 
wherein the at least one layer of foam comprises: a top layer of foam 108 over a top surface of the cushioning element; and a bottom layer of foam 105, 110 beneath a bottom surface of the cushioning element.
Re-Claim 27
P1 as modified above discloses, 
wherein the blend of fatty acids comprises stearic acid.
Re-Claim 29
P1 as modified above discloses, 
wherein the coating composition further comprises propylene glycol.
Re-Claim 30
P1 as modified above discloses, 
Wherein the coating composition comprises triethanolamine. 
Re-Claim 31
P1 as modified above discloses, 
wherein the at least one surface of the intersecting buckling walls comprises all surfaces of the intersecting buckling walls.
Re-Claim 32
P1 as modified above discloses, 
a cushion, comprising: a cushioning element comprising an elastomeric material comprising an elastomeric polymer and a plasticizer comprising oil, the elastomeric material forming a plurality of intersecting buckling walls, the cushioning element having an expanded state in which the plurality of intersecting buckling walls define a plurality of hollow columns and a compressed state in which surfaces of the intersecting buckling walls contact each other; and a coating composition comprising a blend of fatty acids, a metal stearate, and triethanolamine, the coating composition provided over the surfaces of the intersecting buckling walls to hinder adhesion of the surfaces that contact each other when the cushioning element is in the compressed state.
Re-Claim 33
P1 as modified above discloses, 
wherein the blend of fatty acids comprises stearic acid.
Re-Claim 34
P1 as modified above discloses, 
wherein the at least one surface of the intersecting buckling walls comprises all surfaces of the intersecting buckling walls. 

Claims 4 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over P1 in view of US Patent 4,711,067 hereinafter referred to as M1 (Magni). P1 discloses the claimed apparatus however does not disclose wherein the cushioning element is packaged into the compressed form. 
M1 teaches a cushion element 1 wherein the cushioning element is packaged into the compressed form. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion of P1 so that it can be compressed for shipping and storage as taught by M1 for the purpose of easier and more efficient shipment of the cushion. 
Re-Claim 17
P1 as modified by M1 above discloses, 
a compressed cushion, comprising a cushioning element comprising an elastomeric material compressed into a package, wherein the elastomeric material comprises an elastomeric polymer and a plasticizer; and a coating provided on a surface of the cushioning element, wherein the coating comprises stearic acid, a metal stearate, propylene glycol, and triethanolamine.
Re-Claim 18
P1 as modified by M1 above discloses, 
wherein the cushioning element comprises a plurality of intersecting buckling walls pressed together when the cushioning element is compressed into the package.
Re-Claim 19
P1 as modified by M1 above discloses, 
a foam base 110 secured to the cushioning element.
Re-Claim 20
P1 as modified by M1 above discloses, 
a fabric adjacent to the cushioning element (see paragraph 0024).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673        

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673